ORIGINAL                                            04/05/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0229


                                       DA 21-0229


PETER C. GRIGG,
                                                                       FILLJ
                                                                        APR 0 5 2022
            Plaintiff and Appellant,                                  Bowen Greenvvoocs
      v.                                                            Clerk of Suprerne Court
                                                                       Stew. co- Mnr-starta
                                                                  ORDER
BEAVERHEAD EMERGENCY MEDICAL
SERVICES,

            Defendant and Appellee.


       Appellant Peter C. Grigg having filed a petition for rehearing herein, and the Court
having considered the contentions raised in the petition, and Appellee's objection thereto,
       IT IS ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to mail copies hereof to counsel of record for the respective
parties.
       DATED this         day of April, 2022.




                                                            Justices